DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/22 has been entered.

Claim Status
The amendments and arguments filed 4/19/22 are acknowledged. Claims 9 and 17-20 are cancelled. New claims 21-25 are added. Claims 1-8, 10-16, and 21-25 are pending. Claim 1, 6, 10-11, 13, and 15 are amended. Claims 1-8, 10-16, and 21-25 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 12/9/21 and 4/19/22 been considered. Signed copies are enclosed.
 
Claim Rejections Withdrawn
The rejection of claims 1-8 and 10-16 under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn in light of applicant’s amendments thereto. The rejection of claims 9 and 17-20 is rendered moot by cancellation of the claims.  




New Objections
Claim Objections
Claim 8 is objected to because of the following informalities:  the term “GM-CSF” is an acronym and/or abbreviation that should be spelled out upon first occurrence.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the term “Sunitinib” is not a proper name and should not be capitalized.  Appropriate correction is required.

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the phrase “expanding T cells in vitro” renders the claim indefinite. It is unclear if the “T cells” are the same as the activated T cells of the base claim, or represent a different population of T cells. If the T cells are the same as those in the base claim, it is recommended that the term is amended to read “the T cells” (emphasis added by the Examiner). 
In claim 10, the phrase “the T cells contact with an antigen presenting cell in vitro” renders the claim indefinite. It is unclear if the contacting step is the same contacting step referenced in the base claim, or if the limitation represents an additional contacting step. If the contacting step is the same as those in the base claim, it is recommended that the term is amended to read “the antigen presenting cell” (emphasis added by the Examiner).


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 14, the reference to “CD8-positive cells” is redundant. In the base claim, the T cells are described as “CD8+ cytotoxic T cells.” Therefore the T cells are already required to be “CD8-positive” and the limitation does not further limit the base claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-4, 6-7, 11-13, 15-16, and 21-25 are found to be free of the prior art.

Conclusion
	Claims 5, 8, 10, and 14 are not allowed. 
	Claims 1-4, 6-7, 11-13, 15-16, and 21-25 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        8/27/22